UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For The Transition Period FromTo . Commission file numbers: 333-82084-01 333-82084 PAPERWEIGHT DEVELOPMENT CORP. APPLETON PAPERS INC. (Exact Name of Registrant as Specified in Its Charter) (Exact Name of Registrant as Specified in Its Charter) Wisconsin Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 39-2014992 36-2556469 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 825 East Wisconsin Avenue, P.O. Box 359, Appleton, Wisconsin 54912-0359 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (920)734-9841 Indicate by check mark whether each registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether each registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether either of the registrants is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated filer¨Accelerated filer¨Non-accelerated filerxSmaller reporting company(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes¨Nox As of November1, 2012, 8,911,477 shares of Paperweight Development Corp. common stock, $.01 par value, were outstanding. There is no trading market for the common stock of Paperweight Development Corp. As of November 1, 2012, 100 shares of Appleton Papers Inc.’s common stock, $100.00 par value, were outstanding. There is no trading market for the common stock of Appleton Papers Inc. No shares of Paperweight Development Corp. or Appleton Papers Inc. were held by non-affiliates. Documents incorporated by reference: None. Appleton Papers Inc. meets the conditions set forth in General Instruction H(1)(a) and (b)of Form 10-Q and is therefore filing this form with the reduced disclosure format. 1 Page Number PARTI FINANCIAL INFORMATION Item1 Financial Statements (unaudited) a) Condensed Consolidated Balance Sheets Paperweight Development Corp. and Subsidiaries 3 Appleton Papers Inc. and Subsidiaries 4 b) Condensed Consolidated Statements of Comprehensive (Loss) Income Paperweight Development Corp. and Subsidiaries 5 Appleton Papers Inc. and Subsidiaries 6 c) Condensed Consolidated Statements of Cash Flows Paperweight Development Corp. and Subsidiaries 7 Appleton Papers Inc. and Subsidiaries 8 d) Consolidated Statements of Redeemable Common Stock, Accumulated Deficit and Accumulated Other Comprehensive Loss Paperweight Development Corp. and Subsidiaries 9 e) Consolidated Statements of Equity Appleton Papers Inc. and Subsidiaries 10 f) Notes to Condensed Consolidated Financial Statements 11 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item3 Quantitative and Qualitative Disclosures About Market Risk 41 Item4 Controls and Procedures 41 PARTII OTHER INFORMATION Item 1 Legal Proceedings 42 Item1A Risk Factors 42 Item6 Exhibits 45 Signatures 46 2 PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements (unaudited) PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) September30, December31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,576 and $1,186, respectively Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $601,234 and $513,985, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES, REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE LOSS Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Other accrued liabilities Total current liabilities Long-term debt Postretirement benefits other than pension Accrued pension Other long-term liabilities Commitments and contingencies (Note 12) - - Redeemable common stock, $0.01 par value, shares authorized: 30,000,000, shares issued and outstanding:8,917,722 and 9,212,808, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total liabilities, redeemable common stock, accumulated deficit and accumulated other comprehensive loss $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 APPLETON PAPERS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (dollars in thousands, except share data) September30, December31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,576 and $1,186, respectively Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $601,234 and $513,985, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES AND TOTAL EQUITY Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Other accrued liabilities Total current liabilities Long-term debt Postretirement benefits other than pension Accrued pension Other long-term liabilities Total liabilities Commitments and contingencies (Note 12) - - Common stock, $100.00 par value, 130,000 shares authorized, 100 shares issued and outstanding Paid-in capital Due from parent ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total equity ) ) Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (unaudited) (dollars in thousands) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September30, 2012 October2, September30, 2012 October2, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Environmental expense insurance recovery ) - ) - Restructuring - - Litigation settlement, net - - - Operating income (loss) ) Other expense (income) Interest expense Interest income ) Recovery from litigation - ) - ) Foreign exchange (gain) loss ) Other expense (income) 94 ) ) (Loss) income before income taxes ) ) Provision for income taxes 6 Net (loss) income $ ) $ $ ) $ Comprehensive (loss) income $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 APPLETON PAPERS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (unaudited) (dollars in thousands) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September30, 2012 October2, September30, 2012 October2, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Environmental expense insurance recovery ) - ) - Restructuring - - Litigation settlement, net - - - Operating income (loss) ) Other expense (income) Interest expense Interest income ) Recovery from litigation - ) - ) Foreign exchange (gain) loss ) Other expense (income) 94 ) ) (Loss) income before income taxes ) ) Provision for income taxes 6 Net (loss) income $ ) $ $ ) $ Comprehensive (loss) income $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED (unaudited) (dollars in thousands) September30, 2012 October2, 2011 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation Amortization of intangible assets Impaired inventory revaluation - Amortization of financing fees Amortization of bond discount Employer 401(k) noncash matching contributions Foreign exchange loss Net gain from involuntary conversion of equipment - ) Noncash gain on foreign currency hedging ) - Loss on disposals of equipment Accretion of capital lease obligation 7 6 (Increase)/decrease in assets and increase/(decrease) in liabilities: Accounts receivable ) ) Inventories ) ) Other current assets ) Accounts payable and other accrued liabilities Accrued pension ) ) Other, net ) Net cash provided byoperating activities Cash flows from investing activities: Proceeds from sale of equipment 20 - Proceeds from sale of Films - Insurance proceeds from involuntary conversion of equipment - Additions to property, plant and equipment ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Payment of senior notes payable - ) Payments relating to capital lease obligation ) Proceeds from revolving line of credit Payments of revolving line of credit ) ) Payments of State of Ohio loans ) ) Proceeds from municipal debt - Proceeds from issuance of redeemable common stock Payments to redeem common stock ) ) Decrease in cash overdraft ) ) Net cash used byfinancing activities ) ) Effect of foreign exchange rate changes on cash and cash equivalents 22 ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 APPLETON PAPERS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED (unaudited) (dollars in thousands) September30, 2012 October 2, 2011 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation Amortization of intangible assets Impaired inventory revaluation - Amortization of financing fees Amortization of bond discount Employer 401(k) noncash matching contributions Foreign exchange loss Net gain from involuntary conversion of equipment - ) Noncash gain on foreign currency hedging ) - Loss on disposals of equipment Accretion of capital lease obligation 7 6 (Increase)/decrease in assets and increase/(decrease) in liabilities: Accounts receivable ) ) Inventories ) ) Other current assets ) Accounts payable and other accrued liabilities Accrued pension ) ) Other, net ) Net cash provided byoperating activities Cash flows from investing activities: Proceeds from sale of equipment 20 - Proceeds from sale of Films - Insurance proceeds from involuntary conversion of equipment - Additions to property, plant and equipment ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Payment of senior notes payable - ) Payments relating to capital lease obligation ) ) Proceeds from revolving line of credit Payments of revolving line of credit ) ) Payments of State of Ohio loans ) ) Proceeds from municipal debt - Due from Parent 86 Decrease in cash overdraft ) ) Net cash provided (used) byfinancing activities ) Effect of foreign exchange rate changes on cash and cash equivalents 22 ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 8 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED (unaudited) (dollars in thousands, except share data) Redeemable Common Stock Shares Outstanding Amount Accumulated Deficit Accumulated Other Comprehensive Loss Balance, December31, 2011 $ $ $ Comprehensive loss: Net loss - - - Other comprehensive income - - - 150 Issuance of redeemable common stock - - Redemption of redeemable common stock ) ) - - Accretion of redeemable common stock - ) 7,026 - Balance, September30, 2012 $ $ $ Balance, January1, 2011 $ $ $ Comprehensive income: Net income - - 9,548 - Other comprehensive income - - - 4,795 Issuance of redeemable common stock - - Redemption of redeemable common stock ) ) - - Accretion of redeemable common stock - ) - Balance, October2, 2011 $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 9 APPLETON PAPERS INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE NINE MONTHS ENDED (unaudited) (dollars in thousands, except share data) Common Stock Shares Outstanding Amount Paid-in Capital Due from Parent Accumulated Deficit Accumulated Other Comprehensive Loss Balance, December31, 2011 $ $ $ (229,100) $ ) $ ) Comprehensive loss: Net loss - ) - Other comprehensive income - Change in due from parent - Balance, September30, 2012 $ $ $ ) $ ) Balance, January1, 2011 $ $ $ ) $ ) Comprehensive income: Net income - Other comprehensive income - Change in due from parent - - - (4,714) - - Balance, October2, 2011 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 10 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES AND APPLETON PAPERS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.BASIS OF PRESENTATION In the opinion of management, all adjustments necessary for the fair statement of comprehensive (loss) income for the three and nine months ended September30, 2012 and October2, 2011, the cash flows for the nine months ended September30, 2012 and October2, 2011 and financial position at September30, 2012 and December31, 2011 have been made. All adjustments made were of a normal recurring nature. These condensed financial statements should be read in conjunction with the audited consolidated financial statements and notes of Paperweight Development Corp. (“PDC”) and its 100%-owned subsidiaries (collectively the “Company”), which includes the consolidated financial statements of Appleton Papers Inc. and its 100%-owned subsidiaries (collectively “Appleton”) for each of the three years in the period ended December31, 2011, which are included in the annual report on Form 10-K for the year ended December31, 2011. The consolidated balance sheet data as of December31, 2011, contained within these condensed financial statements, was derived from the audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. The results of operations for any interim period are not necessarily indicative of the results to be expected for the full year. 2.RESTRUCTURING AND OTHER RELATED COSTS On February22, 2012, the Company entered into a long-term supply agreement for the purchase of carbonless and thermal base paper to be coated at the Company’s converting facilities. Under the terms of the agreement, the supplier will be the exclusive supplier of certain thermal and carbonless base paper used by the Company. The term of the agreement is 15 years and includes successive five-year renewal terms unless either party gives notice of non-renewal. In connection with its approval of this supply agreement, the Company’s Board of Directors authorized a plan for the Company to dispose of papermaking assets at its West Carrollton, Ohio paper mill and move more carbonless coating to the Company’s converting plant in Appleton, Wisconsin. As a result, it was anticipated that approximately 335 jobs would be eliminated at the West Carrollton mill and approximately 50 jobs added at the Appleton facility. As of the end of third quarter 2012, headcount at West Carrollton has been reduced by313. Headcount at the Appleton facility increased by68. Thermal coating operations at the West Carrollton facility will continue to operate. During the three and nine months ended September 30, 2012, the Company recorded restructuring expense and other related costs totaling $1.6 million and $102.0 million, respectively. These include the following (dollars in thousands): For the Three Months Ended September 30, 2012 For the Nine Months Ended September 30, 2012 Location on Statement of Comprehensive (Loss) Income Employee termination benefits $ ) $ Restructuring Decommissioning and otherexpenses Restructuring Accelerated depreciation Cost of sales Revaluation of inventory - Cost of sales Loss on disposal of fixed assets - Cost of sales $ $ Of the costs recorded during third quarter 2012, $0.9 million were allocated to the carbonless papers segment and $0.7 million were allocated to the thermal papers segment. Of the costs recorded during the first nine months of 2012, $56.1 million were allocated to the carbonless papers segment and $45.9 million were allocated to the thermal papers segment. 11 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES AND APPLETON PAPERS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – (Continued) (unaudited) The table below summarizes the components of the restructuring reserve included in the Condensed Consolidated Balance Sheet as of September30,2012. December 31, 2011 Reserve 2012 Additions to Reserve 2012 Utilization September 30, 2012 Reserve Exit costs – equipment decommissioning $
